EXHIBIT SECTION 302 CERTIFICATION CERTIFICATION I, David Reichman, certify that: 1.I have reviewed this report on Form 10-Q/A of Tree Top Industries,Inc.; 2.Based on my knowledge, this report does not contain any untruestatement of a material fact or omit to state a material fact necessaryto make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the periodcovered by this report; 3.Based on my knowledge, the financial statements, and other financialinformation included in this report, fairly present in all materialrespects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4.The registrant's other certifying officer(s) and I are responsible forestablishing and maintaining disclosure controls and procedures (asdefined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules13a-15(f) and 15d-15(f)) for the registrant and have: a.Designed such disclosure controls and procedures, or causedsuch disclosure controls and procedures to be designed underour supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, ismade known to us by others within those entities, particularlyduring the period in which this report is being prepared; b.Designed such internal control over financial reporting, orcaused such internal control over financial reporting to bedesigned under our supervision, to provide reasonableassurance regarding the reliability of financial reporting andthe preparation of financial statements for external purposesin accordance with generally accepted accounting principles; c.Evaluated the effectiveness of the registrant's disclosurecontrols and procedures and presented in this report ourconclusions about the effectiveness of the disclosure controlsand procedures, as of the end of the period covered by thisreport based on such evaluation; and d.Disclosed in this report any change in the registrant'sinternal control over financial reporting that occurred duringthe registrant's most recent fiscal quarter (the registrant'sfourth fiscal quarter in the case of an annual report) thathas materially affected, or is reasonably likely to materiallyaffect, the registrant's internal control over financialreporting. 5.The registrant's other certifying officer(s) and I have disclosed,based on our most recent evaluation of internal control over financialreporting, to the registrant's auditors and the audit committee of the registrant's board of directors (of persons performing the equivalentfunctions): a.All significant deficiencies and material weaknesses in thedesign or operation of internal control over financialreporting which are reasonably likely to adversely affect theregistrant's ability to record, process, summarize and reportfinancial information; and b.Any fraud, whether or not material, that involves managementor other employees who have a significant role in theregistrant's internal control over financial reporting. Date: April 9, 2009 By: /s/David Reichman David Reichman Chief Executive Officer (Principal Executive Officer)
